         Case 1:02-cr-00441-LAP Document 434 Filed 07/29/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                       No. 02-CR-441 (LAP)

JAMES CUTLER,                                           ORDER

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Internal Revenue Service (“IRS”) shall file a letter

outlining the IRS’s view regarding (1) Mr. Cutler’s requests in

his letters of January 7, 2018, (dkt. no. 428), November 13,

2020 (dkt. no. 426), and June 28, 2021, (dkt. no. 433); and (2)

the effects of the order entered at docket number 292 in In re

Sage Ranch Estates, LLC, No. 06-50111 (GWZ) (Bankr. D. Nev.

Sept. 26, 2013) vis-à-vis Erika Cutler’s tax liability for the

years 2005 and 2006.       That letter shall be filed no later than

August 13, 2021.      Counsel for the Government shall serve this

order on the IRS and indicate such service on the docket.

SO ORDERED.

Dated:       July 29, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
